DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 17578175 filed on 01/18/2022. Claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. CN201810639832.6, filed in China on 06/20/2018; Application No. CN201810638716.2, filed in China on 06/20/2018, and Application No. CN201810714668.0 filed in China on 06/29/2018 have been received.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Patent Pub. No. 2018/0165533 A1) in view of Yeke Yazdandoost et al. (US Patent No. 2019/0310724 A1)
Regarding claim 1, Cho teaches a full-screen display device (Cho, Fig. 6 display region 601 covers the entirety of electronic device 600), comprising: 
a display substrate having a light emitting side (Cho, Figs. 10-13 substrate where all the display components are disposed on, and front being the light emitting side), the display substrate comprising: 
a first display sub-region (Cho, Figs. 6 and 14, second region 601 and 1420 where biometric sensors are not disposed), comprising a first pixel unit and a second pixel unit, the first pixel unit comprising a first sub-pixel and a second sub-pixel, the second pixel unit comprising a second sub-pixel and a third sub-pixel (Cho, Figs. 7B, 8B and 14, second region 1420, e.g. first row and third row with sub-pixels R and G as first pixel unit, R as first sub-pixel and G as second sub-pixel; e.g. second row and fourth row with sub-pixels B and G as second pixel unit, G as second sub-pixel and B as third sub-pixel); and 
a second display sub-region (Cho, Figs. 6 and 14, first region 611, 621 and 1410 where biometric sensors are not disposed), comprising a third pixel unit and a first transparent region, the third pixel unit comprising a first sub-pixel, a second sub-pixel and a third sub-pixel (Cho, Figs. 7A, 8A and 14, e.g. pixel comprising R, G and B as third pixel unit, region 810 open without being formed with pixels and gap between adjacent pixels in 1410 as the first transparent pixel), and 
a camera, located at a side of the display substrate opposite to the light emitting side of the display substrate and disposed corresponding to the second display sub-region (Cho, [0100], optical sensor including image sensor, i.e. camera, disposed in first region can be used to acquire biometric information; Cho, Figs. 10 and 11, light receiving element/optical sensor is on the underside of the display), 
wherein the first transparent region is configured such that a pixel density of the second display sub-region is smaller than a pixel density of the first display sub-region, and such that a light transmittance of the second display sub-region is greater than a light transmittance of the first display sub-region (Cho, Figs. 8A, 8B and 14, by having region open without being formed with pixel, density of pixels is decreased; Cho, [0131]-[0132], having region open without formed with pixels, transmittance of the first region can be increased). 
Cho does not seem to explicitly teach wherein an area of the first transparent region is greater than or equal to a sum of areas of the first sub-pixel, the second sub-pixel and the third sub-pixel in the third pixel unit.
However, in a related art of positioning sensor below a display and have pixels of different density in different areas of the display, Yeke Yazdandoost teaches an area of a transparent pixel, i.e. space/gap, is greater than or equal to a sum of areas of a first sub-pixel, a second sub-pixel and a third sub-pixel in a pixel unit, i.e. total area of the pixel (Yeke Yazdandoost, Fig. 4C, gap/space between the pixels are much greater than the area of the pixels).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to have implement the pixel of Cho to have the transparent pixel, i.e. space/gap, between the pixels greater than the area of the pixels as suggested by Yeke Yazdandoost. The suggestion/motivation would have been in order to increase the local transmittance if needed for a better capture of the optical sensor (Yeke Yazdandoost, [0115]).
Regarding claim 2, Cho in view of Yeke Yazdandoost teaches the limitations of the parent claim 1 and further teaches in the third pixel unit of the second display sub-region, the first sub-pixel and the third sub-pixel are arranged in a same row, and the second sub-pixel is located in a row adjacent to the row where the first sub-pixel and the third sub-pixel are located, so that the second sub-pixel and the first sub-pixel are arranged in staggered rows (Cho, Fig. 8A, e.g. right most B and R in first row and second G in second row makes up a third pixel unit and B and R are on the same row and G in an adjacent row arranged in a staggered fashion).
Regarding claim 3, Cho in view of Yeke Yazdandoost teaches the limitations of the parent claim 1 and further teaches in the second display sub-region, a light emitting area of the second sub-pixel is smaller than a light emitting area of the first sub-pixel; and the light emitting area of the second sub-pixel is smaller than a light emitting area of the third sub-pixel (Cho, Fig. 8A, e.g. right most B and R in first row and second G in second row makes up a third pixel unit, and G in the second row is smaller than B and R in the first row).
Regarding claim 4, Cho in view of Yeke Yazdandoost teaches the limitations of the parent claim 1 and further teaches the display substrate comprises a plurality of first pixel units, second pixel units and third pixel units, 
sub-pixels of a same color in a row direction are arranged at substantially equal intervals, and sub-pixels of a same color in a column direction are arranged at substantially equal intervals (Cho, Figs. 7A-8B and 14, R G B are arranged in a repeating pattern with fixed distances).
Regarding claim 5, Cho in view of Yeke Yazdandoost teaches the limitations of the parent claim 4 and further teaches in the second display sub-region, sub-pixels of a same color among the first sub-pixel, the second sub-pixel and the third sub-pixel are arranged at substantially equal intervals in the row direction and in the column direction (Cho, Figs. 7A, 8A and 14, R G B are arranged in a repeating pattern with fixed distances).
Regarding claim 6, Cho in view of Yeke Yazdandoost teaches the limitations of the parent claim 1 and further teaches in the second display sub-region, the first sub-pixel, the second sub-pixel and the third sub-pixel in the third pixel unit are arranged substantially in a triangle (Cho, Fig. 14, region 1410).
Regarding claim 7, Cho in view of Yeke Yazdandoost teaches the limitations of the parent claim 1 and further teaches the first sub-pixel in the first display sub-region and the first sub-pixel in the second display sub-region have substantially the same shape (Cho, Figs. 7A-8B, pixels are all squares).
Regarding claim 8, Cho in view of Yeke Yazdandoost teaches the limitations of the parent claim 7 and further teaches the first sub-pixel in the first display sub-region and the first sub-pixel in the second display sub-region both have a substantially rectangular shape or a substantially hexagonal shape (Cho, Figs. 7A-8B, pixels are all squares).
Regarding claim 10, Cho in view of Yeke Yazdandoost teaches the limitations of the parent claim 1 and further teaches at least one of the first sub-pixel, the second sub-pixel and the third sub-pixel in the first display sub-region has a substantially rectangular shape (Cho, Figs. 7A-8B, pixels are all squares).
Regarding claim 11, Cho in view of Yeke Yazdandoost teaches the limitations of the parent claim 1 and further teaches a shape of the first sub-pixel in the second display sub-region is substantially the same as a shape of the first sub-pixel in the first display sub-region; and a shape of the third sub-pixel in the second display sub-region is substantially the same as the shape of the first sub-pixel in the first display sub-region (Cho, Figs. 7A-8B, pixels are all squares).
Regarding claim 12, Cho in view of Yeke Yazdandoost teaches the limitations of the parent claim 1 and further teaches the display substrate comprises a plurality of first pixel units, second pixel units and third pixel units, 
a distance between two first sub-pixels adjacent in a column direction in the first display sub-region is smaller than a distance between two first sub-pixels adjacent in the column direction in the second display sub-region; and 
a distance between two third sub-pixels adjacent in the column direction in the first display sub-region is smaller than a distance between two third sub-pixels adjacent in the column direction in the second display sub-region (Yeke Yazdandoost, Fig. 4C the distance between the pixels in a column direction in the outer region, i.e. first display sub-region, is smaller than the distance between the pixels in a column direction in the interior region, i.e. second display sub-region).
Regarding claim 13, Cho in view of Yeke Yazdandoost teaches the limitations of the parent claim 1 and further teaches the display substrate comprises a plurality of first pixel units, second pixel units and third pixel units, 
a distance between two first sub-pixels adjacent in a column direction in the first display sub-region is substantially equal to a distance between two first sub-pixels adjacent in the column direction in the second display sub-region (Cho, Figs. 7A-8B, the distances between the rows are evenly spaced out, i.e. distance between two sub-pixels of the same color in the row direction is equal).
Regarding claim 20, Cho teaches a full-screen display device (Cho, Fig. 6 display region 601 covers the entirety of electronic device 600), comprising: 
a display substrate having a light emitting side (Cho, Figs. 10-13 substrate where all the display components are disposed on, and front being the light emitting side), the display substrate comprising: 
a first display sub-region (Cho, Figs. 6 and 14, second region 601 and 1420 where biometric sensors are not disposed), comprising a first pixel unit and a second pixel unit, the first pixel unit comprising a first sub-pixel and a second sub-pixel, the second pixel unit comprising a second sub-pixel and a third sub-pixel (Cho, Figs. 7B, 8B and 14, second region 1420, e.g. first row and third row with sub-pixels R and G as first pixel unit, R as first sub-pixel and G as second sub-pixel; e.g. second row and fourth row with sub-pixels B and G as second pixel unit, G as second sub-pixel and B as third sub-pixel); and 
a second display sub-region (Cho, Figs. 6 and 14, first region 611, 621 and 1410 where biometric sensors are not disposed), comprising a third pixel unit and a first transparent region, the third pixel unit comprising a first sub-pixel, a second sub-pixel and a third sub-pixel (Cho, Figs. 7A, 8A and 14, e.g. pixel comprising R, G and B as third pixel unit, region 810 open without being formed with pixels and gap between adjacent pixels in 1410 as the first transparent pixel), and 
a camera, located at a side of the display substrate opposite to the light emitting side of the display substrate and disposed corresponding to the second display sub-region (Cho, [0100], optical sensor including image sensor, i.e. camera, disposed in first region can be used to acquire biometric information; Cho, Figs. 10 and 11, light receiving element/optical sensor is on the underside of the display), 
wherein the first transparent region is configured such that a light transmittance of the second display sub-region is greater than a light transmittance of the first display sub-region (Cho, Figs. 8A, 8B and 14, by having region open without being formed with pixel, density of pixels is decreased; Cho, [0131]-[0132], having region open without formed with pixels, transmittance of the first region can be increased).
Cho does not seem to explicitly teach wherein an area of the first transparent region is greater than or equal to a sum of areas of the first sub-pixel, the second sub-pixel and the third sub-pixel in the third pixel unit, and 
wherein the second display sub-region comprises a plurality of third pixel units arranged in a checkerboard manner so that the plurality of third pixel units are arranged in alternate columns along a row direction and arranged in alternate rows along a column direction.
However, in a related art of positioning sensor below a display and have pixels of different density in different areas of the display, Yeke Yazdandoost teaches wherein an area of a transparent region is greater than or equal to a sum of areas of the first sub-pixel, the second sub-pixel and the third sub-pixel in a pixel unit (Yeke Yazdandoost, Figs. 4A and 4C, gap/space between the pixels are much greater than the area of the pixels), and 
wherein a second display sub-region comprises a plurality of third pixel units arranged in a checkerboard manner so that the plurality of third pixel units are arranged in alternate columns along a row direction and arranged in alternate rows along a column direction (Yeke Yazdandoost, Fig. 4A, pixels inside the interior region are arranged in an alternating fashion in both rows and column directions, i.e. checkerboard manner).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to have implement the pixel of Cho to have the transparent pixel, i.e. space/gap, between the pixels greater than the area of the pixels and in a checkerboard manner as suggested by Yeke Yazdandoost. The suggestion/motivation would have been in order to increase the local transmittance if needed for a better capture of the optical sensor (Yeke Yazdandoost, [0115]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Patent Pub. No. 2018/0165533 A1) in view of Yeke Yazdandoost et al. (US Patent No. 2019/0310724 A1) and Hwang et al. (US Patent Pub. No. 2014/0285642 A1)
Regarding claim 9, Cho in view of Yeke Yazdandoost teaches the limitations of the parent claim 1 and further teaches the first sub-pixel, the second sub-pixel and the third sub-pixel in the first display sub-region have regular shapes (Cho, Figs. 7B, 8B and 14, the pixels are all squares/rectangles, i.e. regular shapes). 
Cho does not seem to explicitly teach at least one of the first sub-pixel, the second sub-pixel and the third sub-pixel in the second display sub-region has an irregular shape.
However, Cho teaches the pixels in the different regions can be different shapes (Cho, Fig. 14 and [0154], the shapes of the pixels may be different from each other).
In a related art of pixel shapes, Hwang teaches sub-pixels has an irregular shape (Hwang, Fig. 4).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to utilize pixels of irregular shapes as suggested by Hwang in the display of Cho in view of Yeke Yazdandoost. The suggestion/motivation would have been in order to reduce display defects, luminance difference, and 3D crosstalk (Hwang, [0038]). 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Patent Pub. No. 2018/0165533 A1) in view of Yeke Yazdandoost et al. (US Patent No. 2019/0310724 A1) and Ikeda et al. (US Patent Pub. No. 2005/0046341 A1)
Regarding claim 14, Cho teaches a full-screen display device (Cho, Fig. 6 display region 601 covers the entirety of electronic device 600), comprising: 
a display substrate having a light emitting side (Cho, Figs. 10-13 substrate where all the display components are disposed on, and front being the light emitting side), the display substrate comprising: 
a first display sub-region (Cho, Figs. 6 and 14, second region 601 and 1420 where biometric sensors are not disposed), comprising a first pixel unit and a second pixel unit, the first pixel unit comprising a first sub-pixel and a second sub-pixel, the second pixel unit comprising a second sub-pixel and a third sub-pixel (Cho, Figs. 7B, 8B and 14, second region 1420, e.g. first row and third row with sub-pixels R and G as first pixel unit, R as first sub-pixel and G as second sub-pixel; e.g. second row and fourth row with sub-pixels B and G as second pixel unit, G as second sub-pixel and B as third sub-pixel); and 
a second display sub-region (Cho, Figs. 6 and 14, first region 611, 621 and 1410 where biometric sensors are not disposed), comprising a third pixel unit and a first transparent region, the third pixel unit comprising a first sub-pixel, a second sub-pixel and a third sub-pixel (Cho, Figs. 7A, 8A and 14, e.g. pixel comprising R, G and B as third pixel unit, region 810 open without being formed with pixels and gap between adjacent pixels in 1410 as the first transparent pixel), and 
a camera, located at a side of the display substrate opposite to the light emitting side of the display substrate and disposed corresponding to the second display sub-region (Cho, [0100], optical sensor including image sensor, i.e. camera, disposed in first region can be used to acquire biometric information; Cho, Figs. 10 and 11, light receiving element/optical sensor is on the underside of the display), 
wherein the first transparent region is configured such that a light transmittance of the second display sub-region is greater than a light transmittance of the first display sub-region (Cho, Figs. 8A, 8B and 14, by having region open without being formed with pixel, density of pixels is decreased; Cho, [0131]-[0132], having region open without formed with pixels, transmittance of the first region can be increased).
Cho does not seem to explicitly teach an area of the first transparent region is greater than or equal to a sum of areas of the first sub-pixel, the second sub-pixel and the third sub-pixel in the third pixel unit.
However, in a related art of positioning sensor below a display and have pixels of different density in different areas of the display, Yeke Yazdandoost teaches an area of a transparent pixel, i.e. space/gap, is greater than or equal to a sum of areas of a first sub-pixel, a second sub-pixel and a third sub-pixel in a pixel unit, i.e. total area of the pixel (Yeke Yazdandoost, Fig. 4C, gap/space between the pixels are much greater than the area of the pixels).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to have implement the pixel of Cho to have the transparent pixel, i.e. space/gap, between the pixels greater than the area of the pixels as suggested by Yeke Yazdandoost. The suggestion/motivation would have been in order to increase the local transmittance if needed for a better capture of the optical sensor (Yeke Yazdandoost, [0115]).
Cho in view of Yeke Yazdandoost does not seem to explicitly teach each of the first sub-pixel, the second sub-pixel and the third sub-pixel comprises a laminated structure composed of an anode layer, a light emitting layer, and a cathode layer.
However, Cho teaches the display can be configured as an OLED (Cho, [0094], Fig. 2, OLED 1002). And in the art of OLED, it is well-known that an OLED is formed by laminating an anode layer, a light emitting layer, and a cathode layer together (Ikeda, [0004]).
Before the time of first effective filing of the claimed invention, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in using the well-known structure of an OLED as suggested by Ikeda in the display of Cho in view of Yeke Yazdandoost.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the time of first effective filing of the claimed invention.
Regarding claim 15, Cho in view of Yeke Yazdandoost and Ikeda teaches the limitations of the parent claim 14 and further teaches the second display sub-region comprises a plurality of first transparent regions, and the plurality of first transparent regions have substantially the same area (Cho, Fig. 8A, region 810 indicated by dashed squares are same size).
	
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Patent Pub. No. 2018/0165533 A1) in view of Yeke Yazdandoost et al. (US Patent No. 2019/0310724 A1), Ikeda et al. (US Patent Pub. No. 2005/0046341 A1) and Fan et al. (US Patent No. 2019/0326366 A1)
Regarding claim 16, Cho in view of Yeke Yazdandoost and Ikeda teaches the limitations of the parent claim 14. Cho in view of Yeke Yazdandoost and Ikeda does not seem to explicitly teach a transition display sub-region located between the second display sub-region and the first display sub-region, 
the transition display sub-region comprises a fourth pixel unit and a second transparent region, the fourth pixel unit comprises the first sub-pixel, the second sub-pixel and the third sub-pixel, and 
an area of the second transparent region is smaller than an area of the first transparent region.
However, in a related art of positioning sensor below a display and have pixels of different density in different areas of the display, Fan teaches a transition display sub-region located between a second display sub-region and a first display sub-region (Fan, Fig. 4, second display region 200 between first display region 100 and third display region 300), 
the transition display sub-region comprises a fourth pixel unit and a second transparent region, the fourth pixel unit comprises the first sub-pixel, the second sub-pixel and the third sub-pixel (Fan, Fig. 4, pixels including three sub-pixels inside the second display region 200 and space/gap between the pixels), and 
an area of the second transparent region is smaller than an area of the first transparent region (Fan, Fig. 4 and [0054], sub-pixel density of first display region 100 is smaller than a sub-pixel density of the second display region 200, i.e. space/gap between pixels in the second display region 200 is smaller than the space/gap between pixels in the first display region 100).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include a transition display sub-region as suggested by Fan in the display of Cho in view of Yeke Yazdandoost and Ikeda. The suggestion/motivation would have been in order to optimize user experience by reducing user’s visual difference between the display regions (Fan, [0057]-[0058]).
Regarding claim 17, Cho in view of Yeke Yazdandoost, Ikeda and Fan teaches the limitations of the parent claim 16 and further teaches an area of the transition display sub-region is smaller than an area of the second display sub-region, and the area of the second display sub-region is smaller than the area of the first display sub-region (Fan, Fig. 4, region 200 is smaller than region 100 and region 100 is smaller than region 300).
Regarding claim 18, Cho in view of Yeke Yazdandoost, Ikeda and Fan teaches the limitations of the parent claim 16 and further teaches a light emitting area of one first sub-pixel in the transition display sub-region is substantially the same as a light emitting area of one first sub-pixel in the first display sub-region (Fan, Fig. 4, sub-pixels of same sizes can be found in both region 200 and region 300; Cho, Figs. 7A-8B, pixels of the same colors with the same sizes can be used in the different regions).
Regarding claim 19, Cho in view of Yeke Yazdandoost, Ikeda and Fan teaches the limitations of the parent claim 16 and further teaches a shape of the second sub-pixel in the transition display sub-region is substantially the same as a shape of the second sub-pixel in the first display sub-region, and a shape of the third sub-pixel in the transition display sub-region is substantially the same as a shape of the third sub-pixel in the first display sub-region (Fan, Fig. 4, sub-pixels of same shapes can be found in both region 200 and region 300; Cho, Figs. 7A-8B, pixels of the same colors with the same shapes can be used in the different regions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693